Citation Nr: 1002166	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in May 2008, a 
statement of the case was issued in June 2008, and a 
substantive appeal was received in June 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that service treatment records dated in 
February 1976 reflect that the Veteran complained of 
recurrent low back pain for 2 years.  Private medical records 
from Dr. G.P. dated in June 2006 reflect that the Veteran was 
assessed with chronic back pain.  

Under the circumstances of this case where the Veteran has 
reported pertinent symptoms during service and there is post-
service medical evidence of the claimed disability, the Board 
believes it reasonable to afford the Veteran an opportunity 
to report for a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of the 
claimed low back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any low 
back disability capable of diagnosis 
should be clearly reported.  If a low 
back disability is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such low back disability is causally 
related to the Veteran's active duty 
service. 

2.  After completion of the above, the 
RO should review the expanded record 
and determine whether service 
connection is warranted for a low back 
disability.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


